08/25/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 19-0608



                                 No. DA 19-0608

STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

BARAK JAMES MCGHEE,

             Defendant and Appellant.


                           GRANT OF EXTENSION

      Upon consideration of Appellee’s motion for an extension of time, and good

cause appearing therefor, Appellee is granted an extension of time to and including

September 27, 2020, within which to prepare, serve, and file its response brief.




KFS                                                                   Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                           August 25 2020